

115 HR 5067 IH: Donate Extra Money Against National Debt Act of 2018
U.S. House of Representatives
2018-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5067IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2018Mr. LaMalfa (for himself and Mr. Scalise) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for taxpayers making donations with their
			 returns of income tax to the Federal Government to pay down the public
			 debt.
	
 1.Short titleThis Act may be cited as the Donate Extra Money Against National Debt Act of 2018 or as the DEMAND Act of 2018. 2.Donation to pay down national debt (a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
				
					IXDonations to pay down national debt
						
							Sec. 6097. Donation to pay down national debt.
						6097.Donation to pay down national debt
 (a)General ruleEvery taxpayer who makes a return of the tax imposed by subtitle A for any taxable year may donate an amount (not less than $1), in addition to any payment of tax for such taxable year, which shall be deposited in the general fund of the Treasury.
 (b)Manner and time of designationAny donation under subsection (a) for any taxable year— (1)shall be made at the time of filing the return of the tax imposed by subtitle A for such taxable year and in such manner as the Secretary may by regulation prescribe, except that—
 (A)the designation for such donation shall be either on the first page of the return or on the page bearing the taxpayer’s signature, and
 (B)the designation shall be by a box added to the return, and the text beside the box shall provide:    By checking here, I signify that in addition to my tax liability, I would like to donate the included payment to be used exclusively for the purpose of paying down the national debt., “and(2)shall be accompanied by a payment of the amount so designated.
 (c)Treatment of amounts donatedFor purposes of this title, the amount donated by any taxpayer under subsection (a) shall be treated as a contribution made by such taxpayer to the United States on the last date prescribed for filing the return of tax imposed by subtitle A (determined without regard to extensions) or, if later, the date the return is filed.
 (d)Transfers to account To reduce public debtThe Secretary shall, from time to time, transfer to the special account established by section 3113(d) of title 31, United States Code, amounts equal to the amounts donated under this section..
 (b)Clerical amendmentThe table of parts for subchapter A of such chapter is amended by adding at the end the following new item:
				
					
						Part IX. Donations To pay down national debt..
 (c)Effective dateThe amendments made by this section shall apply to returns for taxable years beginning after December 31, 2017.
			